Case 1:15-cv-00382-HSO-JCG Document 329-5 Filed 01/03/19 Page 1 of 4

6/18/2015 Slabbed.org WHOIS, DNS, & Domain Info - DomainTools

| ge ok “A
fenblei? VE
Home > Whois Lookup > Slabbed.org
Whois Record for Slabbed.org
Related Domains For Sale or At Auction 1 More

AllSlabbedUp.com ($799)

= Whois & Quick Stats

Email earningd4@gmail.com oe

Dates Created on 2010-02-28 - Expires on 2016-02-28 - ee
Updated on 2014-10-03

IP Address 192.185.5.169 - 501 other sites hosted on this server o

IP Location [i - Ohio - Dayton - Websitewelcome.com

ASN [J AS20013 CYRUSONE - CyrusOne LLC (registered Mar 14, 2001)

Domain Status Registered And Active Website

Whois History 52 records have been archived since 2010-03-01 oe

IP History 9 changes on 6 unique IP addresses over 5 years ee

Hosting History 5 changes on 5 unique name servers over 5 years e

Whois Server whois.pir.org

= Website

Website Title () Slabbed | Alternative New Media for the Gulf South ee

Server Type nginx/1.8.0

Response Code 200

SEO Score 78%

Terms 2367 (Unique: 886, Linked: 544)

Images 4 (Alt tags missing: 1)

Links 138 (Internal: 124, Outbound: 13)

Whois Record ( last updated on 2015-06-17 )

Domain Name:SLABBED.ORG

http://whois domaintools com/slabbed.org

1/4
Case 1:15-cv-00382-HSO-JCG Document 329-5 Filed 01/03/19

6/18/2015

Domain ID:

Creation Date:
Updated Date:
Registry Expiry Date:

Sponsoring
Sponsoring

Slabbed.org WHOIS, DNS, & Domain Info - DomainTools

D158478989-LROR
2010-02-28T21:34:002
2014-10-03T15:42:202
2016-02-28T21:34:002
Registrar:GoDaddy.com, LLC (R91-LROR)

Registrar IANA ID: 146

WHOIS Server:
Referral URL:
Domain Status: clientDeleteProhibited -

- http://www.icann.org/epp#clientDeleteProhibited
Domain Status: clientRenewProhibited -

- http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientTransferProhibited -

- http://www.icann.org/epp#clientTransferProhibited
Domain Status: clientUpdateProhibited -

- http://www.icann.org/epp#clientUpdateProhibited

Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant
Registrant

ID:CR42965567

Name:Douglas Handshoe
Organization:

Street: Post Office Box 788
City:Wiggins
State/Province:Mississippi
Postal Code:39577
Country:US
Phone:+1.2282840004

Page 2 of 4

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: earming04@gmail.com

Admin ID:CR42965569

Admin Name:Douglas Handshoe
Admin Organization:

Admin Street: Post Office Box 788
Admin City:Wiggins

Admin State/Province:Mississippi
Admin Postal Code:39577

Admin Country:US

Admin Phone:+1.2282840004

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: earning04@gmail.com

Tech ID:CR42965568

Tech Name:Douglas Handshoe

Tech Organization:

Tech Street: Post Office Box 788
Tech City:Wiggins

Tech State/Province:Mississippi
Tech Postal Code:39577

Tech Country:US

Tech Phone:+1.2282840004

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: earming04@gmail.com

Name Server:NS8035.HOSTGATOR.COM
Name Server:NS8036.HOSTGATOR.COM
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
Name Server:

http://whois.domaintools.com/slabbed.org 2/4
Case 1:15-cv-00382-HSO-JCG Document 329-5 Filed 01/03/19 Page 3 of 4

6/18/2015

Name Server:
Name Server:
Name Server:
Name Server:
Name Server:
DNSSEC:Unsigned

Tools

Slabbed.org WHOIS, DNS, & Domain Info - DomainTools

 

|

Whois History

 

|

Hosting History

 

| Monitor Domain Properties

 

| Reverse Whois Lookup

 

| Reverse IP Address Lookup

 

| Network Tools

 

Buy This Domain +

 

Visit Website

 

 

& Preview the Full Domain Report

Your acerss to thin site has bers fimited

Imoge Supplied By DomainTools.com

 

-

Available TLDs

View Screenshot History

General TLDs Country TLDs

The following domains are available through our preferred partners. Select domains below for
more information. (3rd party site)

Taken domain.
Available domain.

—T TT)

Slabbed.com

Slabbed.net

Slabbed.org

Slabbed.info

Slabbed.biz

http://whois.domaintools.com/slabbed.org

Deleted previously owned domain.

View Whois
View Whois
View Whois
Buy Domain

Buy Domain

3/4
Case 1:15-cv-00382-HSO-JCG Document 329-5 Filed 01/03/19 Page 4 of 4

6/18/2015 Slabbed.org WHOIS, DNS, & Domain Info - DomainTools

Slabbed.us : Buy Domain

 

a 0
Sitemap Blog Terms of Service Privacy Policy ContactUs Domain News © 2015 DomainTools

http://whois .domaintools.com/slabbed.org

aid
